Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.
 
Response to Amendment
 	The Amendment filed 4/22/22 has been entered. Claims 1, 2, 4, 6-13, 15-21, 23, and 24 are pending in the application. Claims 3, 5, 14, and 22 have been canceled and claims 23 and 24 are new. Applicant’s amendments to the claims have overcome the 112(a) rejection previously set forth in the Final Office Action mailed 1/25/22. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Teakell on 5/3/22.

Claims 1, 12, and 18 in the application have been amended as follows: 

1. A method for acidizing a subterranean formation comprising: 	preparing an emulsion comprising: 		an aqueous liquid; 		a multifunction hydrolysable oil; 		at least two co-solvents; and 		a surfactant selected from the group consisting of ethoxylated branched or linear C10-C18 alcohols, ethoxylated tall oil, C8-C16 alkylpolyglucoside, dodecylbenzene sulfonate, sulfonate salts of alkyl diphenylether, alpha olefin sulfonate, C8-C16 alkyl sulfate, benxyldimethylalkylammonium chloride, sultaines, salts thereof, derivatives thereof, and any combination thereof, adjusting the concentration of the surfactant to reach a critical micelle concentration of the surfactant such that the surfactant aggregates into micelles, wherein at least a portion of the multifunction hydrolysable oil is surrounded by a micelle; 	combining the emulsion with a carrier fluid to provide a treatment fluid; 	introducing the treatment fluid to the subterranean formation; 	contacting hydrocarbons within the subterranean formation with the treatment fluid; and 	hydrolyzing the multifunction hydrolysable oil to provide an organic acid and an alcohol within the subterranean formation.


12. A method for acidizing a subterranean formation comprising: 	preparing an emulsion comprising: 		an aqueous liquid; 		a multifunction hydrolysable oil; 		at least two co-solvents; and 		a surfactant selected from the group consisting of ethoxylated branched or linear C10-C18 alcohols, ethoxylated tall oil, C8-C16 alkylpolyglucoside, dodecylbenzene sulfonate, sulfonate salts of alkyl diphenylether, alpha olefin sulfonate, C8-C16 alkyl sulfate, benxyldimethylalkylammonium chloride, sultaines, salts thereof, derivatives thereof, and any combination thereof, adjusting the concentration of the surfactant to reach a critical micelle concentration of the surfactant such that the surfactant aggregates into micelles, wherein at least a portion of the multifunction hydrolysable oil is surrounded by a micelle; 	combining the emulsion with liquefied natural gas;
 	deliquefying the liquefied natural gas to provide a two-phase gas/liquid treatment fluid; 	introducing the two-phase gas/liquid treatment fluid to the subterranean formation; 	contacting hydrocarbons within the subterranean formation with the two-phase gas/liquid treatment fluid; and 	hydrolyzing the multifunction hydrolysable oil to provide an organic acid and an alcohol within the subterranean formation.


18. A system for acidizing a subterranean formation comprising: 	an acidizing treatment fluid comprising a carrier fluid and an emulsion, wherein the emulsion comprises: 		an aqueous liquid; 		a multifunction hydrolysable oil; 		at least two co-solvents; and 		a surfactant selected from the group consisting of ethoxylated branched or linear C10-C18 alcohols, ethoxylated tall oil, C8-C16 alkylpolyglucoside, dodecylbenzene sulfonate, sulfonate salts of alkyl diphenylether, alpha olefin sulfonate, C8-C16 alkyl sulfate, benxyldimethylalkylammonium chloride, sultaines, salts thereof, derivatives thereof, and any combination thereof[[;]], wherein the concentration of the surfactant is adjusted to reach a critical micelle concentration of the surfactant such that the surfactant aggregates into micelles[[;]], wherein at least a portion of the multifunction hydrolysable oil is surrounded by a micelle[[;]], and wherein the emulsion has an average droplet size of less than 500 nm; 	mixing equipment capable of containing the treatment fluid; and 	pumping equipment capable of pumping the treatment fluid into a wellbore.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key limitations instantly claimed. For example, the closest prior art fails to teach acidizing a subterranean formation with an emulsion, wherein the emulsion comprises an aqueous liquid, a multifunction hydrolysable oil, at least two co-solvents, and a specific surfactant, adjusting the concentration of surfactant to form surfactant micelles, wherein the emulsion has a specific droplet size, forming a treatment fluid comprising the emulsion, and treating the formation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674